TFIEA~ORNEYGENERAT~
                                     OF   TEXAS

                              Au-.        TEXAS           w3n1




                                     August    11.   1975


The Honorable Leonard M. Riggs                                   Opinion   No.   H-   664
Chairman
Texas State Board of Landscape Architects                        Re: Date at which a landscape
320 Sam Houston State Office Building                            architect may no longer practice
Austin,  Texas 78701                                             without renewing his license.

Dear Mr.    Riggs:

             You have requested OUT opinion regarding the date at which a landscape
architect   may no longer practice without renewing his license.

            The practice of landscape          architecture      is regulated    by article   249c,
V. T. C. S. Section 7 thereof provides          as follows:

                       All certificates   of registration   shall expire on the
                     31st day of August of each year, following         their
                     issuance or renewal and shall become invalid on that
                     date unless renewed.       It shall be the duty of the sec-
                     retary of the board to notify every       person registered
                     under this Act of that date of expiration of his certificate
                     and the amount of the fee that shall be required for its
                     renewal for one year; such notice shall be mailed at least
                     one month in advance of the date of the expiration of said
                     certificate.    Renewal may be effected at any time during
                     the month of July or August of each year by payment of
                     the fee as prescribed     and set by the board.      The fee for
                     landscape architect’s     certificate  shall be not less than
                     $10 nor more than $50.        The fee for a landscape irrigator’s
                     certificate   shall be not more than $100.       Failure on the part
                     of any registrant    to renew his certificate    annually,  and by
                     not later than August 31st, as required above shall not de-
                     prive such person of the right of renewal,        but the fee to be
                     paid for the renewal of a certificate      after August 31st shall
                     be increased    10 percent for each month or fraction of a
                     month that renewal payment is delayed; and provided further,
                     that if such failure to renew shall continue for more than one
                     year after the date of expiration of the registration       certificate,
                     the applicant must reapply for registration          and must qualify
                     under Section 5 of this Act.       All renewal certificates   shall
                     carry the same registration        number as the original certificate.

You ask whether a landscape architect may continue                 to practice    his profession
after expiration of his license on August 31.

                                              p.   2908
                                                                                                  -   .




The Honorable   Leonard     M.   Riggs    - Page     2   (H-664)




           Section   5 of article    249~ provides       that:

                     . . . no person shall represent   himself
                     or practice in any manner as a landscape
                     architect, as defined herein,   unless such
                     person shall be licensed as provided here-
                     &    (emphasis added).    -

Section 9 establishes  penalties for representing oneself as a landscape architect
“without being registered   or exempted in accordance   with the provisions of” the
Act.

            In our view, the statute clearly prohibits a person from practicing
landscape   architecture  after the expiration of his license.  Where the language of
a statute is plain and unambiguous,    it should be given effect as written.   Gately v.
Humphrey,     254 S. W. 2d 98, 100 (Tex.Sup   1952). It seems well established   that:

                     a license terminates   by lapse of time on
                     the date which is fixed by statute or or-
                     dinance or by the licensing   authorities
                     acting within their statutory powers,     and
                     the licensee may exercise    the rights and
                     priviliges  granted by the license only for
                     the term specified.    53 C. J.S.,  Licenses
                     $43, at 646.

Furthermore,    a prior expired    license ” confers no rights upon the licensee,  ”
except “where by statute it entitles him to a renewal upon compliance       with specified
conditions. ” State ex rel.    Interstate Air-Part
Metropolitanmm’n,                    25 N. W. 2d 718
State ex rel. Gopher Sales Co. v. City of Austin,     75 N. W. 2d 748 (Minn. 1956).

           InM.M.M.,     Inc.       v. Mitchell,     265 S. W.2d   584 (Tex.Sup.   1954).   the
Supreme   Court considered:

                     whether an engineer,    who has been issued
                     an original certificate  . . . is yet illegally
                     practicing when he contracts     to and does
                     render engineering services     during a year
                     for which he has failed to pay his annual
                     certificate renewal fee as required . . . .

Even though an engineer is permitted to renew his license at any time after its ex-
piration date, he is nevertheless   in violation of the law if he practices before effect-
ing such renewal to the extent that any contract performed      by him during that period
is unenforceable.   265 S. W. 2d at 586.    The Supreme Court stated that the purpose




                                         p.   2909
I   -h   .




         The Honorable       Leonard           M.   Riggs   - Page   3       (H-664)




         or requiring      renewal       is:

                               both to supply an obviously important
                               part of the revenues on which the whole
                               operation of the law depends and to keep
                               an up to date record of practicing     engi-
                               neers.   Unless there is some substantial
                               penalty to compel compliance,      the bur-
                               den of supporting the Board falls entirely
                               on those who comply while the others get
                               the benefits of the law but evade its obli-
                               gations . . . . a construction    of an act for
                               the protection  of life and health at an occasion-
                               al loss to those, who somehow fail to carry
                               its almost insignificant   burdens for main-
                               taining their high profession,    also has its
                               equitable appeal.     265 S. W. 2d at 587.

         And see Mabry v. Priester,     338 S. W. 2d 704, 706 (Tex. Sup.                           1960).   But cf.
         Hill v. State, 393 S. W. 2d 901 (Tex. Crim. App. 1965).

                    We perceive no distinction between the situations described    in M. M. hf.,
         Inc. v. Mitchell and the failure of a landscape architect to renew his license as re-
         quired by article 249~.   It is therefore our opinion that a landscape architect who
         holds an expired license may not practice his profession    without first renewing such
         license.

                                                     SUMMARY

                                   A landscape   architect may not practice his
                                   profession  after August 31 of each year un-
                                   less he renews his license.

                                                                              Very     truly   yours,
                                                                         A                       ,/




                                                                     u        Attorney     General      of Texas




             Opinion   Committee     -